Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 11, 17 of U.S. Patent No. 11, 321, 931. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re broader in every way.

Instant Patent
Patent
1. A client device, comprising: a processor; 
1. A device, comprising: a processor 
and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising,  
; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising,
receiving augmented reality drawing data from a network device;
receiving augmented reality drawing data from a network device, wherein the augmented reality drawing data comprises a first uncompressed part and a second compressed part; decompressing the second compressed part into a second uncompressed part of the augmented reality drawing data; 
obtaining live video from a camera; and rendering, on a display of the client device, based on the augmented reality drawing data, augmented reality graphics over the live video to provide an augmented reality scene.

obtaining current video scene data from a camera of the device; drawing, based on the augmented reality drawing data, augmented reality graphics over the current video scene to provide an augmented reality scene; and rendering a representation of the augmented reality scene on a display of the device


Instant Application
1
2
3
4
5
6
7
8
9
Patent
1
2
2
4
6
11
9
17& 2
17 & 2


Instant Application
10
11
12
13
14
15
16
17
18
Patent
17 & 4
17 & 6
17 & 11
17 & 9
19
1
2
2
4


Instant Application
19
20
Patent
6
11


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Perez et al. (US 20130293468 A1) as cited in an IDS, and cited in a parent application.

Regarding claim 1, Perez teaches a client device, comprising:
 a processor (¶67, “In general, FIG. 3A shows is a flowchart of a method embodiment 300 for aligning a see-through, near-eye, mixed reality display with an IPD. In step 301, one or more processors of the control circuitry 136, e.g. processor 210 in FIG. 7A below, the processing unit 4, 5, the hub computing system 12 or a combination of these automatically determines whether a see-through, near-eye, mixed reality display device is aligned with an IPD of a user in accordance with an alignment criteria. If not, in step 302, the one or more processors cause adjustment of the display device by at least one display adjustment mechanism for bringing the device into alignment with the user IPD.” Also see ¶110, with formatting below for additional processor details.); 

and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising, receiving augmented reality drawing data from a network device (¶105, “Note that some of the components of FIG. 6A (e.g., physical environment facing camera 113, eye camera 134, variable virtual focus adjuster 135, photodetector interface 139, micro display 120, illumination device 153 or illuminators, earphones 130, temperature sensor 138, display adjustment mechanism 203) are shown in shadow to indicate that there are at least two of each of those devices, at least one for the left side and at least one for the right side of head mounted display device 2. FIG. 6A shows the control circuit 200 in communication with the power management circuit 202. Control circuit 200 includes processor 210, memory controller 212 in communication with memory 214 (e.g., D-RAM), camera interface 216, camera buffer 218, display driver 220, display formatter 222, timing generator 226, display out interface 228, and display in interface 230. In one embodiment, all of components of control circuit 220 are in communication with each other via dedicated lines of one or more buses. In another embodiment, each of the components of control circuit 200 are in communication with processor 210.” Memory is in communication with display. ¶110,” FIG. 6B is a block diagram of one embodiment of the hardware and software components of a processing unit 4 associated with a see-through, near-eye, mixed reality display unit. The mobile device 5 may include this embodiment of hardware and software components as well as similar components which perform similar functions. FIG. 6B shows controls circuit 304 in communication with power management circuit 306. Control circuit 304 includes a central processing unit (CPU) 320, graphics processing unit (GPU) 322, cache 324, RAM 326, memory control 328 in communication with memory 330 (e.g., D-RAM), flash memory controller 332 in communication with flash memory 334 (or other type of non-volatile storage), display out buffer 336 in communication with see-through, near-eye display device 2 via band interface 302 and band interface 232, display in buffer 338 in communication with near-eye display device 2 via band interface 302 and band interface 232, microphone interface 340 in communication with an external microphone connector 342 for connecting to a microphone, PCI express interface for connecting to a wireless communication device 346, and USB port(s) 348.” ¶156-157: network/Wi-Fi connectivity receives augmented data.);
 obtaining live video from a camera; and rendering, on a display of the client device (¶111, “[…] In one embodiment, CPU 320 and GPU 322 are the main workhorses for determining where, when and how to insert images into the view of the user.” The processor(s) determine and obtain the current video scene data., 
based on the augmented reality drawing data, augmented reality graphics over the live video to provide an augmented reality scene (See Figure 10: an example of an augmented reality graphic overlaying the scene. The examiner notes there are several alternative interpretations that can be considered. They’ll be considered in brevity here. As is, a frame of video data or current video scene may be overlaid on any of the displays ¶49. ¶164).

Regarding claim 2, Perez teaches the client device of claim 1, wherein the operations further comprise, in response to detecting a changing of an orientation of the client device, further basing the rendering of the augmented reality graphics on the changing of the orientation (See ¶40: position/orientation. ¶77, ¶117, ¶118).

Regarding claim 3, Perez teaches the client device of claim 1, wherein the operations further comprise, in response to detecting a changing of a position of the client device, further basing the rendering of the augmented reality graphics on the changing of the position (See ¶40: position/orientation. ¶77, ¶117, ¶118).

Regarding claim 4, Perez teaches the client device of claim 1, wherein the sending the augmented reality information comprises sending video frame data obtained by the camera (¶76).

Regarding claim 5, Perez teaches the client device of claim 1, wherein the sending the augmented reality information comprises sending input information detected by an input device of the client device (Fig. 18A-19C: different inputs changes the rendering).

Regarding claim 7, Perez teaches the client device of claim 1, wherein the augmented reality drawing data comprises one or more render buffers (See Figure 6A, any memory may function as a render buffer.).

Regarding claim 8, Perez teaches a method, comprising (¶45: method):
 receiving, by a device comprising a processor, augmented reality drawing data from a network device ((105, “Note that some of the components of FIG. 6A (e.g., physical environment facing camera 113, eye camera 134, variable virtual focus adjuster 135, photodetector interface 139, micro display 120, illumination device 153 or illuminators, earphones 130, temperature sensor 138, display adjustment mechanism 203) are shown in shadow to indicate that there are at least two of each of those devices, at least one for the left side and at least one for the right side of head mounted display device 2. FIG. 6A shows the control circuit 200 in communication with the power management circuit 202. Control circuit 200 includes processor 210, memory controller 212 in communication with memory 214 (e.g., D-RAM), camera interface 216, camera buffer 218, display driver 220, display formatter 222, timing generator 226, display out interface 228, and display in interface 230. In one embodiment, all of components of control circuit 220 are in communication with each other via dedicated lines of one or more buses. In another embodiment, each of the components of control circuit 200 are in communication with processor 210.” Memory is in communication with display. ¶110,” FIG. 6B is a block diagram of one embodiment of the hardware and software components of a processing unit 4 associated with a see-through, near-eye, mixed reality display unit. The mobile device 5 may include this embodiment of hardware and software components as well as similar components which perform similar functions. FIG. 6B shows controls circuit 304 in communication with power management circuit 306. Control circuit 304 includes a central processing unit (CPU) 320, graphics processing unit (GPU) 322, cache 324, RAM 326, memory control 328 in communication with memory 330 (e.g., D-RAM), flash memory controller 332 in communication with flash memory 334 (or other type of non-volatile storage), display out buffer 336 in communication with see-through, near-eye display device 2 via band interface 302 and band interface 232, display in buffer 338 in communication with near-eye display device 2 via band interface 302 and band interface 232, microphone interface 340 in communication with an external microphone connector 342 for connecting to a microphone, PCI express interface for connecting to a wireless communication device 346, and USB port(s) 348.” ¶156-157: network/Wi-Fi connectivity receives augmented data.);

; capturing, by the device, video data from a camera (105, “Note that some of the components of FIG. 6A (e.g., physical environment facing camera 113, eye camera 134, variable virtual focus adjuster 135, photodetector interface 139, micro display 120, illumination device 153 or illuminators, earphones 130, temperature sensor 138, display adjustment mechanism 203) are shown in shadow to indicate that there are at least two of each of those devices, at least one for the left side and at least one for the right side of head mounted display device 2. FIG. 6A shows the control circuit 200 in communication with the power management circuit 202. Control circuit 200 includes processor 210, memory controller 212 in communication with memory 214 (e.g., D-RAM), camera interface 216, camera buffer 218, display driver 220, display formatter 222, timing generator 226, display out interface 228, and display in interface 230. In one embodiment, all of components of control circuit 220 are in communication with each other via dedicated lines of one or more buses. In another embodiment, each of the components of control circuit 200 are in communication with processor 210.” Memory is in communication with display. ¶110,” FIG. 6B is a block diagram of one embodiment of the hardware and software components of a processing unit 4 associated with a see-through, near-eye, mixed reality display unit. The mobile device 5 may include this embodiment of hardware and software components as well as similar components which perform similar functions. FIG. 6B shows controls circuit 304 in communication with power management circuit 306. Control circuit 304 includes a central processing unit (CPU) 320, graphics processing unit (GPU) 322, cache 324, RAM 326, memory control 328 in communication with memory 330 (e.g., D-RAM), flash memory controller 332 in communication with flash memory 334 (or other type of non-volatile storage), display out buffer 336 in communication with see-through, near-eye display device 2 via band interface 302 and band interface 232, display in buffer 338 in communication with near-eye display device 2 via band interface 302 and band interface 232, microphone interface 340 in communication with an external microphone connector 342 for connecting to a microphone, PCI express interface for connecting to a wireless communication device 346, and USB port(s) 348.” ¶156-157: network/Wi-Fi connectivity receives augmented data.);
 and rendering, on a display of the device, based on the augmented reality drawing data, augmented reality graphics over the video data to provide an augmented reality scene (See Figure 10: an example of an augmented reality graphic overlaying the scene. Figure 18A-19C. See Figure 10: an example of an augmented reality graphic overlaying the scene. The examiner notes there are several alternative interpretations that can be considered. They’ll be considered in brevity here. As is, a frame of video data or current video scene may be overlaid on any of the displays ¶49. ¶164.).

Regarding claim 9, Perez teaches the method of claim 8, further comprising, in response to detecting a changing of an orientation of the device, further basing the rendering of the augmented reality graphics on the changing of the orientation (See ¶40: position/orientation. ¶77, ¶117, ¶118)..

Regarding claim 10, Perez teaches the method of claim 8, further comprising, in response to detecting a changing of a position of the device, further basing the drawing of the augmented reality graphics on the changing of the position (See ¶40: position/orientation. ¶77, ¶117, ¶118).

Regarding claim 11, Perez teaches the method of claim 8, wherein the sending the augmented reality information comprises sending video frame data obtained by the camera (¶76).

Regarding claim 12, Perez teaches the method of claim 8, wherein the sending the augmented reality information comprises sending input information detected by an input device of the augmented reality device (Fig. 18A-19C: different inputs changes the rendering).

Regarding claim 14, Perez teaches the method of claim 8, wherein the augmented reality drawing data comprises one or more draw commands (¶137, Fig. 18A-19C, different renderings for different commands).

Claim 15 recites similar limitations to claim 1 and thus is rejected under similar rationale as detailed above.

Regarding claim 16, Perez teaches the non-transitory machine-readable medium of claim 15, wherein the operations further comprise, in response to detecting a changing of an orientation of the client device, further basing the overlaying of the augmented reality graphics on the changing of the orientation (See ¶40: position/orientation. ¶77, ¶117, ¶118. See Figure 10: an example of an augmented reality graphic overlaying the scene. The examiner notes there are several alternative interpretations that can be considered. They’ll be considered in brevity here. As is, a frame of video data or current video scene may be overlaid on any of the displays ¶49. ¶164).

Regarding claim 17, Perez teaches the non-transitory machine-readable medium of claim 15, wherein the operations further comprise, in response to detecting a changing of a position of the client device, further basing the overlaying of the augmented reality graphics on the changing of the position (See ¶40: position/orientation. ¶77, ¶117, ¶118. See Figure 10: an example of an augmented reality graphic overlaying the scene. The examiner notes there are several alternative interpretations that can be considered. They’ll be considered in brevity here. As is, a frame of video data or current video scene may be overlaid on any of the displays ¶49. ¶164).).

Regarding claim 18, Perez teaches the non-transitory machine-readable medium of claim 15, wherein the sending the augmented reality information comprises sending video frame data obtained by the camera (¶76).

Regarding claim 19, Perez teaches the non-transitory machine-readable medium of claim 15, wherein the sending the augmented reality information comprises sending input information detected by an input device of the client device (Fig. 18A-19C: different inputs changes the rendering).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616